Name: Commission Regulation (EEC) No 293/92 of 6 February 1992 correcting the English, German, Dutch, Danish and Spanish version of Regulation (EEC) No 920/89 as regards the presentation of carrots
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31992R0293Commission Regulation (EEC) No 293/92 of 6 February 1992 correcting the English, German, Dutch, Danish and Spanish version of Regulation (EEC) No 920/89 as regards the presentation of carrots Official Journal L 031 , 07/02/1992 P. 0028 - 0028 Finnish special edition: Chapter 3 Volume 40 P. 0130 Swedish special edition: Chapter 3 Volume 40 P. 0130 COMMISSION REGULATION (EEC) No 293/92 of 6 February 1992 correcting the English, German, Dutch, Danish and Spanish version of Regulation (EEC) No 920/89 as regards the presentation of carrotsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 2 (2) thereof, Whereas Annex I to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EEC) No 292/92 (4), lays down quality standards for carrots; whereas a difference in wording has been noted between certain language versions; whereas these said language versions should accordingly be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The English, German, Dutch, Danish and Spanish version of Annex I to Regulation (EEC) No 920/89 is hereby amended as follows: Under Title V 'Provisions concerning presentation', point B. 'Presentation' the text of paragraph 1 is replaced by the following text: '1. Bunched carrots The roots must be presented with their foliage, which must be fresh, green and sound. The roots in any given bunch must be of approximately the same size. The bunches in each package should be practically uniform in weight and arranged evenly in one or more layers.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) See page 26 of this Official Journal.